RESTRICTION REQUIREMENT OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The claim set of the preliminary amendment filed with the application has been considered for this Restriction Requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
In this case, the applicant contains claims drawn to three invention: two products, including a combination (a probe comprising a body portion and a tip portion) and a subcombination (the aforementioned tip portion); and a process of assembling the subcombination (i.e., a process of assembling the aforementioned tip portion), which is does not read on any of (1), (2), (3), (4), or (5).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-10, drawn to a probe comprising a body portion a probe tip portion.
Group 2, claim(s) 11-12, drawn to method of assembling a tip portion (of a probe of Group 1).
Group 3, claim(s) 14, drawn to a probe tip portion.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1, 2, and 3 lack unity of invention because even though the inventions of these groups require the common technical feature(s) of a tip portion (of a probe) as described below, this/these common technical feature(s) is/are not a special technical feature(s) as it does not make a contribution over the prior art; specifically, Day et al., US 2014/0236023 A1 in view of Arakawa et al., US 2014/0003779 A1:
Day et al. discloses a probe tip portion (80, Fig. 5) arranged to be removably coupled to a probe body portion (70, Fig. 5) in a coaxial manner by one of more connectors (92, Figs. 5 and 6), the tip portion comprising:
a second mounting portion (84) comprising a plurality of second carriers (83, 85), each second carrier being arranged to support an elongate second waveguide (88, 89), the second carriers being disposed in an arrangement around a longitudinal axis of the tip portion;
a plurality of second waveguides (88, 89), each second waveguide being supported in a respective one of the plurality of second carriers (83, 85);
 a tip end fitting (82) at which first ends of the second waveguides are supported in the arrangement around the longitudinal axis of the tip portion; and
an elongate conduit (86) for piercing human tissue, the elongate conduit having a first opening and a second opening, the first opening being coupled to the second mounting portion with the second waveguides extending from the second mounting portion into the elongate conduit (see Fig. 6; ¶ [0089]) such that, when the tip portion is coupled to the body portion and first waveguides of the body portion are axially aligned with the second waveguides, the second waveguides can transmit electromagnetic radiation signals from the first waveguides to the second opening of the elongate conduit and/or transmit electromagnetic radiation signals from the second opening of the elongate conduit to the first waveguides (¶ [0088]-[0089]; see Fig. 6).
Day et al. differs from the common technical feature(s) in that Day et al. do not disclose the limitation that the arrangement is an equiangular arrangement, however, an equiangular arrangement of waveguides and carriers thereof for fiber optics connections is known from Aarakawa et al. for purpose of homogeneity of optical properties (“in the multi-core fiber, by the demand for homogeneity of an optical property of the cores, the cores are arranged so as to be symmetric with respect to a central axis of the fiber” ¶ [0006]; see, for example, Fig. 1A). Therefore it would have been obvious to incorporate the aforementioned limitation in Day et al.’s waveguides and carriers thereof in order to increase homogeneity of optical properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793